Atkinson, J.
This being an action of trespass in which the evidence, though decidedly conflicting, warranted a verdict for the defendants, save only as to one item of damages amounting to at least six dollars, the court did not abuse its discretion in refusing to grant a new trial based on the general grounds that the verdict was contrary to law and the evidence, on condition that 'the defendants would pay to one of the plaintiffs entitled thereto the amount above mentioned; but the court ought to have annexed as another condition to its refusal of a new trial that the defendants should also pay the costs. This omission has been cured by appropriate direction.

Judgment affirmed, with direction.